Exhibit 10.1

OFFER TO PURCHASE REAL ESTATE, ACCEPTANCE AND LEASE

This Offer To Purchase Real Estate, Acceptance And Lease (“Offer”) will
memorialize prior discussions and confirm mutual understanding of the terms and
conditions pursuant to which Diamond Jo, LLC, or its affiliate (“Diamond Jo”)
agrees to (1) purchase the Dubuque County Historical Society’s (the “Historical
Society”) 2.4 acre tract (the “Expansion Tract”) within the Ice Harbor
contiguous to Diamond Jo’s real estate (the “Purchase”) and (2) lease to the
Historical Society all of its interest in the Portside Building in Dubuque, Iowa
(the “Portside Building”) on terms set forth in this Offer (the “Lease”). In
this Offer, Diamond Jo and the Historical Society are sometimes called
singularly a “Party” and collectively the “Parties;” and the Purchase and the
Lease set forth herein are sometimes called the “Transactions”.

The Parties agree as follows:

1.             THE TRANSACTIONS.  The Lease shall be the Ground Lease attached
hereto as Exhibit A.  The Historical Society agrees to sell, free and clear of
all liens and encumbrances, to Diamond Jo (the “Expansion Tract”). The closing
of the Transactions (the “Closing”) will occur as soon as possible after
satisfaction of the contingencies described below.

2.             PURCHASE PRICE.  The purchase price for the Expansion Tract shall
be its appraised value, but not to exceed Two Million and no/100 U.S. Dollars
($2,000,000) payable in readily available funds (the “Purchase Price”). Diamond
Jo shall be entitled to select the appraiser for purposes of appraising the
Expansion Tract, the cost of which shall be born by Diamond Jo.  As
non-refundable earnest money, Diamond Jo agrees to make monthly payments of ten
thousand dollars ($10,000) which will be  applied to the Purchase Price at
Closing.

3.             CHARITABLE CONTRIBUTIONS.  Diamond Jo will make a charitable
contribution to the Historical Society of the difference, if any, between the
Purchase Price and Two Million Dollars ($2,000,000) payable at Closing. 
Additionally, Diamond Jo will execute at Closing a binding pledge agreement
whereby it agrees to make a charitable contribution of One Million Dollars
($1,000,000) to the Historical Society payable in ten (10) annual installments
of One Hundred Thousand Dollars ($100,000), the first of said installments being
due on the anniversary of the Closing, with each future installment becoming due
on each yearly anniversary of the Closing.  If at any time the Historical
Society ceases its current museum operations in the Ice Harbor District or
ceases to be an


--------------------------------------------------------------------------------




organization exempt from federal income tax under Internal Revenue Code Section
501(c)(3) for reasons within its control, Diamond Jo will be relieved of its
obligations under this paragraph.  In the event Diamond Jo sells all or
substantially all of its assets, the remaining installments of the charitable
contributions shall be accelerated and immediately due and payable, unless at
such time Diamond Jo obtains a binding written assumption of said obligation
from the purchaser of said assets.

4.                                   CONTINGENCIES.  This Offer shall be subject
to the following contingencies, which shall be deemed waived or satisfied upon
the Closing:

(a)           Iowa Racing and Gaming Commission shall approve the Transactions
including Diamond Jo’s financing, construction and operation of a moored barge
facility (as that term is defined under Iowa Code §99F.1(17) and Iowa
Administrative Code §491-5.6) in the Ice Harbor on Diamond Jo’s real estate
and/or the Expansion Tract (the “Moored Barge Facility”).  Such approval shall
not impose any materially burdensome requirements regarding the Transactions or
the Moored Barge Facility and shall not be the subject of any challenge (by
judicial or administrative proceedings or otherwise).

(b)           Diamond Jo’s satisfactory completion of its due diligence of the
Expansion Tract.

5.             PARKING.  The parties acknowledge that they have reviewed a
document entitled “Revised Ice Harbor Parking Agreement for Ice Harbor Urban
Renewal District” (hereinafter the “Parking Agreement”).  The parties
acknowledge that the Expansion Tract is subject to the Parking Agreement. 
Diamond Jo acknowledges that it is the Historical Society’s successor under the
Parking Agreement and that it will uphold all of the Historical Society’s
obligations thereunder with respect to the Expansion Tract, including, but not
limited to, the obligation to make the Expansion Tract available for parking on
a nonexclusive, first come-first serve basis to the general public, unless and
until Diamond Jo can get the other parties to the parking Agreement to release
it from said obligation.

6.             EXISTING DIAMOND JO VESSEL/SHOWBOAT.   Diamond Jo will, at the
option of the Historical Society, transfer all of its right, title and interest
in the existing Diamond Jo vessel thirty (30) days after Diamond Jo commences
operation of the Moored Barge Facility.  The Historical Society must exercise
the option of accepting title to the existing Diamond Jo vessel within 3 months
of the Commencement Date of the Ground Lease.

2


--------------------------------------------------------------------------------




7.             COSTS.  Except as otherwise provided herein, Diamond Jo and the
Historical Society will be responsible for and bear all of their respective
costs and expenses incurred with respect to the Transactions contemplated
hereby.

8.             ABSTRACT.  At least thirty (30) days prior to Closing the Parties
shall furnish to each other satisfactory evidence of title which shall be an
Abstract of Title updated and prepared in accord with title standards of the
Iowa State Bar Association, showing good and marketable title to the real estate
to be in the name of the appropriate party conveying title (or in the name of
Diamond Jo for the purposes of the Lease), free and clear of all liens and
encumbrances, except for real estate taxes and assessments not yet delinquent. 
Conveyance of title of the Expansion Tract shall be by Warranty Deed.

9.             PROPERTY TAXES.  Diamond Jo will be responsible for all property
taxes on the properties covered by this Offer that are attributable to any
fiscal year in which Diamond Jo held title to the property.  The Historical
Society will make reasonable efforts to obtain a property tax exemption pro
rated for any portion of a fiscal year during which it has an ownership or
possessory interest in any such property.

10.           ENVIRONMENTAL.  Diamond Jo will assume all responsibility for
environmental conditions of the Portside Building and will indemnify The
Historical Society for any liability which arises within five (5) years of
Closing.  Further, Diamond Jo agrees to defend, indemnify and hold the
Historical Society harmless from  any obligation to indemnify Harbor Community
Investment LLC for the environmental condition of the Expansion Tract.

11.           TAX AND ACCOUNTING.  Diamond Jo reserves the right to modify any
of the transactions contemplated by this Offer in such manner as Diamond Jo
deems necessary or desirable for it to maximize favorable tax and accounting
treatment of such transactions; provided, however, that Diamond Jo shall not be
entitled to modify in any material respect the amount or timing of any payment
obligations described in this Offer without the consent of the Historical
Society.

12.           RELIANCE.  This Offer is solely for the benefit of the Parties and
may not be relied upon by any other person or entity, and nothing in this Offer
is intended to confer any rights upon, nor does this Offer create third-party
beneficiary status in favor of, any other person or entity as to the matters set
forth herein.  This Offer may be assignable by either Party, provided, however,
that if the Historical Society or any assignee thereof assigns this Offer to any
entity that is not a 501(c)(3) organization or not affiliated with the
Historical Society, then Diamond Jo shall not be required to make any charitable
contributions as contemplated by this Offer, but the other obligations of the
Parties hereunder shall not be affected.

3


--------------------------------------------------------------------------------




13.           COUNTERPARTS.  This Offer may be executed in one or more
counterparts, each of which will be deemed to be an original of this Offer and
all of which, when taken together, will be deemed to constitute one and the same
agreement.

4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized persons as of the date set forth below.

DIAMOND JO, LLC.

 

DUBUQUE COUNTY HISTORICAL

 

 

 

SOCIETY

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

5


--------------------------------------------------------------------------------